 I)('ISI()ONS ()F NATIONAL LABOR RL.AIONS BOARI)Ixocal 14997, iUnited Steelworkers of America, AFI,-(C()-C(IC (ILaPorie Plastics Corporation) andMargaret V'ick. ('ase 25 CB 3287August 21, 1979DE(ISION AND ORDERBy ('IAIRMAN FANNING ANt) MN1MBi RS J NKINSANI) MURPIIYOn May 4, 1979. Administrative aw JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief" and the General Counsel filedan answering brief to Respondent's exceptions. aswell as limited cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Local 14997. UnitedSteelworkers of America, AFL-CIO CLC, its offi-cers, agents, and representatives, shall take the actionset forth in the said recommended Order.DECISIONSIA liM INI 0()1 lie CASI[CIAUI)I R. Wo IIt. Administrative Law Judge: This casewas heard before me in LaPorte, Indiana, on August 24 and25, and November 28 and 29, 1978. The complaint, asamended at hearing, alleges violations of Section 8(b)( I (A)of the Act consisting of threats, failure and refusal to file atimely grievance, and a failure and refusal of fair represen-tation to an employee by acquiescing to employer actionsI The General ('ounsel has excepted to certain credibility findings made b3the Administrative Law Judge. It is the Board's established polico not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Producis, Inc. 91NLRB 544 (1950). enfd. 188 F.2d (3d Cir. 1951). We have carefully exam-ined the record and find no basis for reversing his findings.directed at that employee.' The Union denies the commis-sion of unfair labor practices.Upon the entire record, including my observation of thedemeanor of witnesses as they testified, and after due con-sideration of the post-trial brielk, I make the following:FIN)IN(iS AN) ((T)t I USIl()NSI. Jt RISI)I II()Nl aPorte Plastics Corporation, the employer herein. is anIndiana corporation engaged at LaPorte. Indiana. in themanufacture, sale, and distribution of plastic componentsand related products. During the year preceding the issu-ance ;f the complaint, a representative period, the em-ployer, in the course and conduct of its business operations,purchased, transferred, and delivered to the LaPorte acil-ity, goods and materials valued in excess of $50,000 whichwere transported to said facility directl? from States otherthan the State of Indiana. )uring the same period, the em-ployer manufactured, sold, and distributed at said Iacility,products valued in excess of $50,00)0 which were shippedfrom said facility directly to States other than the State ofIndiana. The employer is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.11. IABOR ()ORANIAIII()NRespondent, herein called the ULnion. is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. 1111 AIi(ii) IL NFAIR AB)R P'RI\('I1( :SA. tBackgroundOn January II. 1978,2 flrmer employee Crystal Pinker-ton and employee Kathryn Htarness prepared a petitioncalling for the removal of Andrew White, staff representa-tive fr the International Union. and ShirleN Bowling, pres-ident of local 14997. Pinkerton. Harness, and employeeMargaret Vick secured other employees' signatures to thepetition that same day. The following day, January 12. thethree visited James Balanoff, district director for the Inter-national Union. and presented him with the petition. Bala-noff gave them a letter verifying the meeting, and stating.inter alia. that everxone had a right to petition their Unionand it was not grounds for discharge.After this meeting. still on January 12. Balanoff calledWhite, advised him of the meeting and the petition thethree had presented, and promised to send White a copy ofit. Balanoff sent a copy of the petition to White that day.I he complaint herein was originallt consolidated for hearing with thecomplaint in Cases 25 CA 9611 and 25-CA 9611 2. During the hearing awritten settlement agreement in Cases 25 CA 9611 and 25 CA 9611 2 wasapproved by me. and the General Counsel's motio,n to sever these two casesfromn the proceeding was granted. On Mlarch 23. 1979. pursuant to the (ien-eral Coun.lnel's motion advising. intor lia. that the settlement agreement hadbeen complied with. the complaint in Cases 25 CA 9611 and 25 (CA 96112 was dismissed.2 All dates are 1978.244 NLRB No. 70492 I.OCAL 14997B. Ats o/ Shirle Bowling on Januaryn I3On the morning of January 13, about 6:45 a.m., Harnesspassed out copies of Balanofs letter to other employees.!and posted a copy on the lunchrooml bulletin hoard. Atapproximately 7 a.m. Vick came to the lunchroom tablewhere Shirley Bowling, Emil' Streeting, Lorraine Horton.and other employees were seated. Streeting claims thatsomeone was talking about signing the petition inasmuch asit would not get the signer in trouble. Vick had a few wordswith Horton, handed her Balanotfs business card, and left.Either Vick or Horton laid the card on the table. Bowlingpicked it up and said, according to Streeting, that anyonewho signed the petition would probably get in trouble andpossibly lose her job. Horton's version is that Bowlingpicked up the card and commented that anyone who wouldsign a petition could possibly get in trouble or lose theirjobs. Bowling testified that all she said after she picked upthe card was, "Oh, well, I'll take it and put it in my purse. Imight need it sometime."Streeting also averred that later that morning she asapproached at her work station by Bowling who asked ifshe (Bowling) had said that anyone that signed the petitionwould get in trouble or possibly lose their job. According toStreeting, she answered affirmatively and Bowling re-marked that she could not remember and walked awa's.Bowling denied this conversation.Streeting and Horton impressed me as more candid andforthright witnesses than Bowling, and I credit their versionof' the events of January 13 and discredit Bowling's. More-over. I believe it quite likely that there was conversationamong the employees that morning about signing petitions,which was stimulated by the distribution and posting ofBalanoffs letter. I also believe it quite unlikely that Street-ing would have invented, for no apparent reason, the sec-ond conversation with Bowling. I find that some employeeswere talking about petition signing when Bowling pickedup Balanoffs card and commented that any employee whosigned a petition could possibly get in trouble or lose herjob. I further find that Bowling did approach Streeting laterthat morning and had the conversation to which Streetingtestified.Streeting and Horton were aware by January 13 that thepetition had been circulated, and I conclude that they knewBowling was named thereon as one to be removed. Thisknowledge, together with Bowling's status as union pres-ident, must be considered in evaluating the nature and im-pact of Bowling's statement. Apart from the general rulethat the risks of ambiguity properly lie with the utterer, thestatement of possible trouble or possible loss of job is suffi-ciently specific to notify the hearer of the possibility of ad-verse consequences if the hearer signs the petition in ques-tion.4Although Bowling did not say that she personallywould take action to cause trouble or job loss for petitionsigners, I conclude that the fair import of her remarks wasthat such consequences might befall those who signed the3Balanoffs office had furnished her copies.4 So far as the record shows there were no other petitions being circulatedat the ime.removal petition, and that her stature as local union pres-ident and a subject of the petition lent considerable impactto her statement. Whether or not she meant that the colm-pany might take such action independently of union sugges-tion is irrelevant because she did not so state and there is noevidence that Streeting and Horton so understood it.' Therewas no burden on these employees to ponder or investigateprecisely what Bowling meant by what she said. 'The state-ment on its face warned them of possible retaliation forengaging in the intraunion activit) of attempted impeach-ment of union officers and agents. This activit, as notdirected toward the company, and I am persuaded that em-ployees hearing Bowling's statement could a xl otuld rea-sonablv conclude that retaliation ftor petition signing wouldhe set in motion by those against whomn the petition wasdirected. Bowling's comment was, in m' ievs. an impliedthreat of reprisals calculated to discourage signing the peti-tion, and restrained and coerced emploxees in the exerciseof their right to engage in intraunion activities. IL'shetItIgoIncorporated. 237 NLRB 1355 (1978). The statement inBalanoffs letter of January 12 asserting that petition sign-ing was not grounds for discharge does not require a ditier-ent conclusion. Bowling's statement of Januar 13 plainlscontradicted Balanoffs assurances, and Streeting and Hor-ton were not required to make an instant judgment that sheknew not whereof she spoke. at the risk of unspecified trou-ble or loss of johb. Accordingly. I conclude that Respondent.by its president and agent Bowling. threatened emploNseeswith reprisals tor engaging in interial union activity ;andthereby restrained and coerced employees im the exercise oftheir Section 7 rights in violation oft' Section 8(b) )(A) ofthe Act. I do not find anything unlawful in Bt3wling's re-quest that Streeting refresh her memnor? as to what Bowlinhad said earlier that das.WV'h Bowling did so is not readilapparent, and I see no need to speculate on her possiblereasons.C. Slate(oicit of A1ntrit ( .If hirt a! lantlrti IS t ,ilnAfter the minutes were read at the opening of the unionmeeting. an unidentified member asked what the petititionwas all about. White explained that its purpose was to re-move him and Bowling from office. He also stated that heknew ho had signed the petition. White advised the as-semblage of the procedures to follow. in accordance \w'iththe Union's constitution. in securing the removal oft' unionofficials from office. He further said that he understood em-ployees had been passing the petition on the productionline, that they could get in trouble it' they circulated it dur-'That there was no irm understanding ,, that eflect h, Streeting is con-firmed bh her testimonS that she did nt know who is ng t g.oig Io gise thetrouble6 Shenango Incorporaied. iuspra. 237 NlRR 1355 (1978)7 The facts related herein are derived from a reasonable compnsate of thecredited portions of the testimony adduced from Andrew While. V'ickiCampbell. Crystal Pinkerton. Kalhryn Harness. Myrtle Collins, and Shirle~Bowling. Of these witnesses the least helesable was Pinkerton otn the hasisof belligerent demeanor, evasiveness. and internal inconsistenc in her testl-monN Teslimon contrar ti the cts herein iulid is eprcssl\ hscredited493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing working time., but they could do it during break time,lunch time, or before or after work.I find no inference of union intent to cause employeestrouble can he tai'ly drawn from White's statement. Hiscomments amount to moderate advice on how to conducttheir impeachment and petition efforts, with appropriatecaution to avoid conduct which might cause the companyto discipline them. Whether or not the contractual rule onsolicitation and distribution is too broad is irrelevant.White's statement's were proper and contain no hint ofthreats of reprisal for protected activity, as the complaintalleges, and did not violate Section 8(b)(1)(A) of the Act.D. The Alleged Refiusal To Represenlt )w AcquiescenceThe complaint alleges that Judith Blower, union steward,failed and refused to protect Margaret Vick's rights onJanuary 13 and 18 by remaining silent when Vick wasthreatened with reprisals by the employer if she did notrefrain from her petition activity or other protected activity,but the General Counsel only refers in his post-trial brief tothe occurrences at a meeting on the morning of January 13.William Brehm, corporate operations manager for the em-ployer, had Vick and Blower called into his office. Blowerwas called in because she was Vick's departmental stewardand it is the practice that an employee's steward accom-pany her when the company wishes to talk to the employee.According to Vick, as they entered Brehm's office Blowersaid, "I don't know what her problem is, Bill." After Vicksat down, Brehm accused her of posting Balanoff's letter onthe company's bulletin board, which she had not and whichshe denied. She told him Balanoff had said it could beposted on the union board, and he rejoined that he, notBalanoff, was running the company. Vick says she askedwhy Brehm was so upset because it had nothing to do withthe company. and he replied that when it interrupted theprogress of work and other employees it was his business.She then stated to Brehm that the Union was not for theemployees, and they were going to put "them" out. Blowerinterrupted by telling Vick to shut up; Blower intervenedand quieted them. He then asked Vick why she was jeopar-dizing her job, and accused her of interrupting employeesand production by soliciting on production lines, passingout union materials on company time, and asking employ-ees to sign a petition pertaining to the Union.Blower's version is that she said to Brehm, "I think wehave a problem," as she and Vick entered the office. There-after Brehm asked Vick if she had been passing out paperson company time, and Vick denied so doing. Blower com-mented that she had not seen Vick doing this. Blower de-nies telling Vick to shut up. According to Blower, the prob-lem she referred to was Vick's earlier statement to Blowerthat she did not want Blower to accompany her and wantedchief steward Wilma Matayo instead. Upon consultationI expressly conclude that he did not say employees could be "fired" or"terminated" for passing the petition on company property. I recognize how-ever that some members may have construed "trouble" to mean "fired" or"terminated." I also note that Campbell. called by the General Counsel. doesnot think White said employees could get in trouble for circulating it in theplant.with Union President Bowling. Blower was told it was herduty to go with Vick. and Matayo was not to. Blower re-ported this to Vick, and Vick reluctantly agreed.Brehm did not testify about the content of this meeting,.but Vick filed a grievance on January 16 with respect to thismeeting, inter alia, to which Brehm made a written replyrelating that he told Vick, in Blower's presence, that shecould not solicit or pass out union literature during workinghours, nor could she post such literature on the companybulletin board without his permission.The foregoing statements of' the three participants arelargely complimentary, and Brehm's grievance answertends to corroborate a portion of Vick's version. Blower'stestimonial demeanor was far more impressive than that ofVick, but I am persuaded to credit Vick's version. inferen-tially supported by Brehm's grievance answer, with the ad-dition thereto of Blower's credible assertion that she madethe observation she had not seen Vick passing out paperson company time.It would appear that Blower's opening statement referredto Vick's dissatisfaction with the company of Blower ratherthan Matayo, and was a statement of exasperation. I do notbelieve this had any effect on Brehm's statements to Vick.Blower's interposition on Vick's behalf that she had notseen her distributing demonstrated that anN irritationBlower may have entertained at Vick's attitude toward heracting as her steward did not prevent her from rising toVick's defense. Blower's defense of the Union when Vickattacked it is understandable as spontaneously provoked.and I find no evidence that this short flurry of antagonismcaused Blower to fail or refuse to represent Vick As I viewthe interview, there was no appropriate point at whichBlower could reasonably be expected to interject anything.No discipline was assessed that she could protest or seek toalleviate on the spot, and her countersignature on Vick'sgrievance over the matter militates against a conclusion shewas disposed not to give Vick proper union representation.The General Counsel proposes that Blower had a statu-tory role requiring her to be a "sword wielder" or. at least.a "shield bearer" protecting statutory°and contractual in-terests of Vick. The problem with this argument is that theGeneral Counsel does not point out, and I cannot ascertainfrom the evidence, any point during the conversation whereBlower was obligated to attack with her sword or parrywith her shield.I conclude that the facts do not support the GeneralCounsel's allegation, and it has not been shown by a pre-ponderance of the evidence that Blower failed or refused torepresent Vick in violation of Section 8(b)( )(A), or encour-aged or assisted Brehm in his comments.With respect to other meetings with the company thatVick and Blower attended together on January 13 and 18.the General Counsel makes no argument and I find no evi-dentiary support for any theory that Blower's conducttherein violated Section 8(b)(l XA) of the Act.'No discipline was assessed against Vick at this meeting.o0 I have considerable doubt that a steward has, as the General Counselsuggests, an affirmative statutory duty to defend an employee in all circum-stances agaisnt unfair labor practices covered by Sec. 8 of the Act, but I seeno need to expound on this subject.494 employees in the exercise of rights guaranteed them in Sec-tion 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purposes and policies of the Act:(a) Post at its business office. and all other places wherenotices to its members are customarily posted. coplies of theattached notice marked "Appendix."'' Copies of said no-tice. on forms provided by the Regional Director for Re-gion 25. shall, after being duly signed by an authorized rep-resentative of the Union, be posted immediately uponreceipt thereof and be maintained by it r a period of 60days thereafter. Reasonable steps shall be taken b theU'nion to ensure that said notices are not altered, defaced.or covered by any material.(b) Furnish to the Regional Director for Region 25signed copies of said notice in sufficient nuimber of' postingby l.aPorte Plastics Corporation. if said employer is willingto so post.(c) Notily the Regional Director for Region 25 in s ritingwithin 20 days of this Order. what steps Responident hastaken to comply herewith.II iS l Rl I R Ri ( 1MMI:\Ni)II) that thie conlplillit be a dit hereby is dismissed insofar s it alleges unfaiir labor prac-tices not found herein.It In the event that this Order is enlorced bh a Judginlrll oI a I leStales (Court of Appeals, the words in the notice reading "'olled hs Order oitthe Nalirol.lal abor Rela.tion, Board shall read 'osled Ptrmlnlt i, .a Judg-ment o the nilted States ('ourl of Appeals :ntring .an1 ()rder ,t the N.a-tional I.habor Rel:alions Board."APPI NI)IXNoi I 1I1 Olil IiRSPI()S II I) BY ()RDFR () IIllNAI I()NXl I .I()R Ri I II ()IS Bi()\I)An Agency of the [nited States GoexrnmlentWt wit NI threaten employees with reprisals be-cause they engage in internal union activity.WI: itl Notl in an> like or related manner restrainor coerce employees in the exercise of their rights guar-anteed bv Section 7 of the National Labor RelationsAct. as amended.UN1 FI) S I t IWORKF-RS OF ,AM-RI( A LO)( AI14997, AFL C('1 CLCE. Alleged Rei/usal 7o File a Timeh' (riervanceAlthough the complaint alleges that the Union failed andrefused to file a I;mely grievance on behalf' of MargaretVick for unlawful reasons, the General Counsel did not ar-gue this allegation in his post-trial brief. The evidenceplainly shows that the Union did file the grievance in ques-tion, consistently maintained that it was timely filed in theface of the company's contrary position, carried the ques-tion of timeliness to arbitration, and won an arbitrator'sruling that the grievance was timely filed. Accordingl. Ifind no merit in this allegation.CONCLUSIONS OF LAW1. LaPorte Plastics Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 14997, United Steelworkers of America. AFICIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening members and employees with reprisalsbecause they engage in internal union activity. Respondentviolated Section 8(b)( I )(A) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5. Respondent has not committed any other unfair prac-tices alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"I. Cease and desist from:(a) Threatening employees with reprisals because theyengage in internal union activity.(b) In any' like or related manner restraining or coercing1 In the event no exceptions are filed as provided bh Sec. 102.46 of theRules and Regulations of the National l.ab)r Relations Board. the findings.conclusions. and recommended Order herein shall., as provided in Sec. 102.48of the Rules and Regulations, he adopted hy the Board and become itsfindings. conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.I.OCAL. 14997495